Citation Nr: 1607469	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

In December 2014, the Board remanded the claim for additional development which has been completed, and the appeal has since been returned to the Board for further appellate consideration. 


FINDING OF FACT

Residuals of a low back injury are not etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

A low back injury was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in February 2015.

During the Veteran's February 2013 Travel Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for residuals of a low back injury.  He asserts that he initially injured his back while changing a 200 pound tire on a military vehicle during service, and that he has had low back pain since that time.  See February 2013 Hearing Testimony.  He has a current diagnosis of low back strain.  See February 2015 VA Examination.  The remaining issue is whether the low back strain is etiologically related to service.

The record contains conflicting medical evidence as to the etiology of the Veteran's low back injury.  His service treatment records do not reflect any complaints of lower back pain, and his August 1968 separation examination notes that his spine was normal.

In February 2015, an examiner contracted by VA reviewed the Veteran's claims file and medical records, interviewed him, and examined him.  The examiner determined that the diagnosed back strain was less likely than not etiologically related to service.  The examiner noted that service treatment records and the separation examination were negative for any back issues, and further noted that the first self-reported back treatment was at least four years after service.  The examiner opined that this information did not suggest a chronic back condition related to military service.  The examiner noted that there were no reported doctor visits for any back condition between the 1980's and 1999, and determined no nexus could be established between the Veteran's back strain and service.

By contrast, a February 2013 note from Doctor TH, who treated the Veteran.  Dr/ TH stated that the appellant had lumbar degenerative joint disease, and opined that the disorder began during military training in the Veteran's youth.  There is no indication that this doctor reviewed the Veteran's service treatment records.  More significantly, the doctor also failed to provide a rationale for his opinion.  Therefore, the February 2013 note from Dr. TH is less probative of the issue than the February 2015 examiner's opinion, which reviewed the Veteran's service treatment records and offered a rationale for its opinion concerning the etiology of his low back injury.  Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning.)

The record contains another February 2013 note from Dr. AI, who notes that the Veteran reported chronic back pain since 1966 after a military accident, and opines that it "is possible that his chronic back pain could have been related to his military accident."  This doctor also states that he never treated the Veteran for back pain.  This February 2013 note from Dr. AI is also less probative than the February 2015 examiner's opinion, as it is an equivocal statement with no supporting rationale, and is not based on an examination of the Veteran or a review of his medical history.

The claims file contains additional treatment records for low back pain.  In a March 2013 letter, a chiropractor states that he treated the Veteran for chronic low back pain in 1999, but the clinic closed and the medical records are unavailable.  Private medical records reflect treatment for low back pain from June 2005 to April 2007.  VA treatment records also reflect treatment for low back pain that is controlled with Motrin, stretching, and walking.  See, e.g., April 2013 VA Treatment Records.  These records are silent as to the etiology of the low back pain.

The claims file also contains lay statements from both the Veteran and his wife reporting that he has had chronic back pain since service that has progressed over the years.  See, e.g., March 2015 Veteran Statement; June 2011 Lay Statement.  While lay testimony can be competent to establish a nexus between a disability and service, in this case the lay statements are less probative than the February 2015 VA contract examiner's medical opinion.  In this regard, the Veteran did not seek treatment for low back pain while in service, and did not mention any back issues during his August 1968 separation examination.  The claims file reflects no medical evidence of treatment for low back pain until 1999.  The February 2015 medical examiner reviewed the Veteran's claims file and medical records, conducted an examination of the lumbar spine, and offered a reasoned medical opinion that it was less likely than not (less than 50 percent probability) that the Veteran's low back pain was etiologically related to service.  There is no more probative evidence to the contrary.

Regarding Dr. TH's February 2013 note stating that the Veteran had lumbar degenerative joint disease, degenerative joint disease is a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 (2015), and presumptive service connection may be awarded if the disorder was compensably disabling within a year of the appellant separating from active duty .  In this case, however, lumbar degenerative joint disease was not manifested to a compensable degree within the year following the appellant's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The preponderance of the evidence is against the claim of entitlement to service connection for residuals of a low back injury, and therefore there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.


ORDER

Entitlement to service connection for residuals of a low back injury is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


